Citation Nr: 0024580	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-13 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether an appeal of the denial of a claim of service 
connection for a back disability was timely filed.

Whether an appeal of a reduction in the evaluation for 
Raynaud's phenomenon from 40 percent to noncompensably 
disabling was timely filed.


Whether an appeal of the assignment of an effective date for 
restoration of a compensable evaluation for Raynaud's 
phenomenon was timely filed.

Entitlement to an increased rating for residuals of carcinoma 
of the right testicle, with orchiectomy, currently evaluated 
20 percent disabling.


Entitlement to an effective date earlier than March 11, 1991 
for service connection for status post left hydrocelectomy 
and partial epididymectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from February 1970 to 
May 1977.  

This matter arises from rating decisions of a regional office 
(RO) of the Department of Veterans Affairs (VA).  An August 
1992 rating decision increased the veteran's evaluation for 
Raynaud's phenomenon from noncompensable to 10 percent.  An 
October 1993 rating decision confirmed and continued a 10 
percent evaluation for residuals of carcinoma of the right 
testicle with orchiectomy.  Further, service connection was 
granted for postoperative residuals of a left hydrocele and 
epididymitis, and a 10 percent evaluation was assigned for 
that disorder effective March 11, 1991.  


A March 1995 statement of the case addressed the following 
issues:  1)  Whether appeal of a denial of service connection 
for a back disability was timely filed;  2)  Whether appeal 
of the effective date for restoration of a compensable 
evaluation for Raynaud's phenomenon was timely filed;  3)  
Entitlement to higher evaluation for service-connected 
residuals of carcinoma of the right testicle, with 
orchiectomy, currently evaluated 10 percent disabling; and 4)  
Entitlement to an effective date earlier than March 11, 1991 
for service connection for status post left hydrocelectomy 
and partial epididymectomy.  A timely appeal was filed as to 
the matters addressed in the March 1995 statement of the 
case.  By a rating decision entered in November 1999, the RO 
raised the veteran's rating for residuals of carcinoma of the 
right testicle with orchiectomy from 10 percent to 20 
percent.  

The Board has reviewed the procedural history of this case, 
in light of the veteran's contentions, with respect to issue 
#2 identified in the March 1995 statement of the case; 
namely, the timeliness of the appeal of the effective date 
for restoration of a compensable evaluation for Raynaud's 
phenomenon.  It is the Board's conclusion that the veteran is 
actually claiming that he filed a timely appeal to an August 
1989 rating decision which reduced his evaluation for 
Raynaud's phenomenon from 40 percent to noncompensably 
disabling.  

In its discussion of issue #2, the RO also addressed a 
related matter; specifically, whether the veteran timely 
appealed an August 1989 rating decision reducing the 
evaluation for Raynaud's phenomenon from 40 percent to 
noncompensably disabling.  It appears that the RO deemed the 
timeliness of an appeal to the August 1989 rating decision to 
be, effectively, a matter included in issue #2, the issue 
certified for appeal.  

In any event, the included matter was fully addressed by the 
March 1995 statement of the case and appropriate laws and 
regulations were provided.  The Board is satisfied that the 
veteran has been provided with the opportunity to offer 
argument and evidence on the issue of the timeliness of an 
appeal to the August 1989 rating decision reducing the 
evaluation for Raynaud's phenomenon from 40 percent to 
noncompensably disabling.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Having reviewed the record, the Board determines that the 
timeliness of an appeal to the August 1989 rating decision is 
actually an issue which is related, but distinct from the 
issue of the timeliness of an appeal of the assignment of an 
effective date for restoration of a compensable evaluation 
for Raynaud's phenomenon.  Accordingly, it is identified as a 
separate issue on the title page of this decision.


FINDINGS OF FACT

1.  A June 1979 RO rating decision denying service connection 
for a back disorder was not the subject of a timely notice of 
disagreement submitted within one year of a July 18, 1979 
letter providing notice of the rating decision.  

2.  An August 1989 RO rating decision which reduced a 40 
percent evaluation for Raynaud's phenomenon to noncompensable 
was the subject of a timely notice of disagreement; however, 
a substantive appeal was not submitted within either 60 days 
of the October 20, 1989 statement of the case or within one 
year of the August 24, 1989 letter providing notice of the 
rating decision.  

3.  An August 1992 RO rating decision which restored a 
compensable evaluation for Raynaud's phenomenon was not the 
subject of timely notice of disagreement submitted within one 
year of the August 17, 1992 letter providing notice of the 
rating decision.  

4.  Residuals of carcinoma of the right testicle with 
orchiectomy are manifested primarily by frequency of 
urination involving a daytime voiding interval no greater 
than between one and two hours, or, awakening to void no more 
than three to four times per night; there has been no 
recurrence of cancer since the completion of treatment 
measures to arrest the malignancy in the early 1980's.

4.  The effective date of a grant of service connection for 
status post left hydrocelectomy and partial epididymectomy 
was fixed as of March 11, 1991, the date of receipt of the 
original claim for that benefit.

CONCLUSIONS OF LAW

1.  A timely appeal of the RO's June 1979 rating decision 
denying service connection for a back disorder was not 
submitted and that decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201 (1999).

2.  A timely appeal of the RO's August 1989 rating decision 
reducing the evaluation for Raynaud's phenomenon from 40 
percent to noncompensable was not submitted and that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).

3.  A timely appeal of the RO's August 1992 rating decision 
restoring a 10 percent evaluation for Raynaud's phenomenon 
was not submitted  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201 (1999).

4.  A rating in excess of 20 percent for residuals of 
carcinoma of the right testicle with orchiectomy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.115a, Diagnostic Codes 7512, 7524, 7528 (effective prior 
to February 17, 1994); 38 C.F.R. § 4.115a, and § 4.115b, 
Diagnostic Codes 7524, 7528 (effective on and after February 
17, 1994).

5.  An effective date for a grant of service connection for 
status post left hydrocelectomy and partial epididymectomy 
prior to March 11, 1991 is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

An original claim for service connection for a back disorder 
was submitted in March 1979.  A June 1979 rating decision of 
the RO denied the veteran's claim seeking service connection 
for a back disorder.  A letter dated July 18, 1979 informed 
the veteran of that adverse determination.  Correspondence 
from the veteran, received during the period from July 18, 
1979 to July 18, 1980, reflect that he sought benefits for 
several disorders other than a back disorder.  The veteran's 
correspondence made no reference to a back disorder.  

A May 1980 RO rating decision implemented the Board's grant 
of service connection for residuals of carcinoma of the right 
testicle, with orchiectomy.  A 100 percent evaluation was 
initially assigned, pursuant to governing criteria for rating 
malignancies of the genitourinary system; that rating was 
later reduced to 10 percent, in light medical evidence 
demonstrating no recurrence of right testicle carcinoma.  In 
September 1980, the RO entered a rating decision which 
granted service connection for Raynaud's phenomenon and 
assigned a 40 evaluation.  

Following receipt of medical evidence provided by a VA 
examination performed in June 1989, the RO's issued a rating 
decision in August 1989 which reduced the veteran's 
evaluation for Raynaud's phenomenon from 40 percent to 
noncompensably disabling.  By letters dated August 17, 1989 
and August 24, 1989, the RO advised the veteran of that 
adverse determination.  A notice of disagreement with the 
reduction in the rating assigned for Raynaud's phenomenon was 
received on September 15, 1989.  A statement of the case was 
issued to the veteran on October 20, 1989.  Attachments 
accompanying the statement of the case included a VA Form 1-
9, the form used for completing a formal appeal to the Board.

Following the submission of additional medical evidence, the 
RO issued another rating decision in January 1990 confirming 
and continuing a noncompensable rating for Raynaud's 
phenomenon.  A supplemental statement of the case followed on 
February 23, 1990.  A VA Form 1-9, or a document in lieu 
thereof, was not received from the veteran or his 
representative during the period ending February 23, 1991.

The veteran submitted a VA Form 1-9, which was received at 
the RO on March 11, 1991.  In a narrative accompanying the VA 
Form 1-9, the veteran referred to various disabilities.  With 
respect to Raynaud's phenomenon, he indicated that he 
experienced changes in color and sensation of the hands and 
feet caused by restricted circulation.  He requested 
reinstatement of a 40 percent rating for Raynaud's 
phenomenon.  With respect to the left testis, he noted that 
he experienced a recurrent infection affecting the left 
epididymis.

In a letter dated in October 1991, the RO advised the veteran 
that it had received the VA Form 1-9, to the Board of 
Veterans' Appeals, with various attachments.  The RO pointed 
out that more one year had passed since the supplemental 
statement of the case issued on February 23, 1990; 
accordingly, the August 1989 rating had become final.  The RO 
went on to state that it had accepted the veteran's 
correspondence as a reopened claim for increased evaluation.  
A review of the record indicates that the RO deemed that 
increased ratings were sought, as herein pertinent, for 
Raynaud's phenomenon and for postoperative residuals of 
carcinoma of the right testicle with orchiectomy.  
Additionally, the RO deemed the March 11, 1991 correspondence 
as setting forth a claim for service connection for 
hydrocele/epididymitis of the left testicle.

VA medical records, prepared subsequent to the March 11, 1991 
correspondence from the veteran, address the status of 
Raynaud's phenomenon.  After reviewing this medical evidence, 
the RO issued a rating decision in August 1992, assigning a 
10 percent evaluation for Raynaud's phenomenon, effective 
from March 11, 1991.  The veteran was informed of that rating 
decision by letter, dated August 17, 1992.  No correspondence 
was received from the veteran during the period August 17, 
1992 to August 17, 1993 with respect to the assignment of a 
10 percent evaluation for Raynaud's phenomenon.

Correspondence from the veteran was received on December 2, 
1993.  In that correspondence, the veteran asserted that he 
had timely appealed the RO's 1979 denial of service 
connection for a back disorder.  He maintained that he had 
received a letter from the RO acknowledging receipt of his 
appeal.  Further, he claimed that he had submitted an appeal 
in August 1989, in response to the August 1989 rating 
decision and notice letter advising him of the reduction of 
his evaluation for Raynaud's phenomenon from 40 percent to 
noncompensable.  He argued that the reduction in the 
evaluation for Raynaud's phenomenon had been under constant 
appeal since August 1989.  Additionally, he asserted that 
chronic recurrent left epididymitis was the direct result of 
the right radical orchiectomy performed for his service-
connected right testicle disorder.  

Correspondence from the veteran, received in May 1995, 
accompanied his VA Form 9, the document which served to 
perfect his current appeal to the Board.  With respect to the 
claim for increase for residuals of carcinoma, right testicle 
with orchiectomy, the veteran maintained that he experienced 
continual leakage throughout the entire day (24 hours per 
day), requiring the use of absorbent pads for which he 
substituted folded toilet paper that he replaced each hour.  
He claimed that he had to make hourly trips to the bathroom.

VA clinical records, dated from September 1990 to February 
1995, reflect the veteran's treatment for various problems 
and disorders other than residuals of carcinoma of the right 
testicle with orchiectomy.  In a notation of medical history 
obtained in connection with left testicle surgery in February 
1992, it was reported that the veteran had been without 
evidence of cancer involving the right testicle for the last 
12 years.

A VA examination for malignancies was performed in August 
1993.  It was noted that, during the late 1970's, the veteran 
was found to have carcinoma of the right testicle.  He 
underwent removal of the testicle, with regional lymph node 
removal and removal of a portion of the right kidney.  
Chemotherapy was instituted.  During chemotherapy, he began 
having painful, recurring left epididymitis.  There were 
frequent catheterizations during chemotherapy.  The 
examiner's opinion was that epididymitis was related to 
treatment for carcinoma of the testicle, possibly related to 
frequent use of indwelling catheters.  

AVA genitourinary examination was also performed in August 
1993.  The examiner noted the history of right radical 
orchiectomy for a testicular tumor followed by 
retroperitoneal lymph node dissection.  Following the 
procedure, the veteran had been in intensive care for about 
10 days, with the use of an indwelling catheter.  He had 
developed epididymitis manifested by intermittent pain in the 
remaining testicle.  This examiner was also of the opinion 
that epididymitis and pain in the contralateral testicle were 
the consequence of a Foley catheter which had been left 
indwelling.  

The veteran was afforded a VA genitourinary examination in 
July 1994.  The veteran reported an unspecified frequency of 
urination, as well as nocturia.  Again noted was the history 
of treatment for a right testicular tumor, as well as the 
history of left epididymitis, left hydrocele, and left 
orchialgia.  

A VA examination for malignancies was performed in July 1997.  
The examiner stated that the record had been reviewed.  The 
assessment was that the veteran had a history of embryonal 
choriocarcinoma, status post orchiectomy (currently 
inactive).

A VA genitourinary examination was performed in August 1998.  
The veteran denied hematuria.  He noted daytime frequency 
about every one hour, as well as nocturia; both of these 
complaints had improved with medication.  It was reported 
that he had no obvious urinary incontinence, but complained 
of post-void dribbling.  Reference was made to the right 
radical orchiectomy and retroperitoneal lymph node dissection 
performed in 1978.  The veteran reported the inability to 
ejaculate as a residual effect of that surgery.  He denied 
current urinary tract infection.  He noted that the last 
specific treatment for malignant testicular cancer had been 
in 1981.  He denied that he currently required 
catheterization, dilatation or drainage procedures.  The 
diagnoses included history of metastatic germ cell cancer 
with treatment residual involving anejaculation.

Records from a private medical provider, dated from March 
1998 to April 1999, reflect the veteran's treatment for 
conditions other than postoperative residuals of carcinoma of 
the right testicle.  Additionally, a CT scan of the abdomen 
showed no retroperitoneal nodes or ascites.  No pelvic 
lymphadenectomy or masses were present.

II.  Legal Analysis

A.  Timeliness of Appeals with Respect to Service Connection 
and Assignment of Disability Evaluations

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  The notice of 
disagreement must be filed within one year of the date of 
mailing of the result of the initial review or determination.  
A substantive appeal must be filed within 60 days from the 
date the RO mails the statement of the case to the appellant 
or within the remainder of the one year period from the date 
of the notification of the determination, whichever period 
ends later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a),(b) (1999).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement. While special wording is 
not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1999).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent possible, the 
argument should be related to specific items in the SOC.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.202 (1999).  

A review of the claims folder discloses that the veteran 
provided no written communication, within the prescribed time 
frame, evidencing that he wished to appeal the June 1979 
rating decision denying service connection for a back 
disorder.  None of the correspondence received within one 
year of the July 18, 1979 letter informing him of the RO's 
adverse decision pertained to a back disorder.  Although the 
veteran maintains that the RO sent him a letter acknowledging 
receipt of his appeal, no copy of such a document exists in 
the claims folder.  

Here, the period for appealing the RO's June 1979 rating 
decision expired on July 18, 1980.  The first correspondence 
from the veteran evidencing disagreement with that adverse 
determination was received in December 1993, a point in time 
more than one year after expiration of the appeal period.  
Accordingly, the RO's unappealed June 1979 rating decision 
became final.

A review of the claims folder further discloses that the 
veteran, by the timely submission of the September 15, 1989 
notice of disagreement, initiated an appeal from the August 
1989 rating decision reducing his evaluation for Raynaud's 
phenomenon from 40 percent to noncompensably disabling.  
However, he did not complete his appeal by the timely 
submission of a VA appeal form or an equivalent document 
within the latter of either 60 days after the October 20, 
1989 statement of the case or within one year after the 
August 24, 1989 letter informing him of the RO's 
determination.  The period in which to appeal had expired on 
August 24, 1990.  Accordingly, the RO's unappealed August 
1989 decision became final.  Although the RO determined that 
the appeal period extended to February 23, 1991, that 
determination is not in accord with governing regulations.

The veteran's March 11, 1991 correspondence was the first 
communication, subsequent to the September 15, 1989 notice of 
disagreement, in which the veteran again expressed 
dissatisfaction with the rating decision which had reduced 
his evaluation for Raynaud's phenomenon from 40 percent to 
noncompensable.  The fact that the veteran's March 11, 1991 
correspondence accompanies a VA Form 1-9 does not, by itself, 
confer on that correspondence the status of a formal appeal.  

A review of the claims folder also discloses that the veteran 
provided no written communication, within the prescribed time 
frame, evidencing that he wished to appeal the August 1992 
rating decision restoring a 10 percent evaluation for 
Raynaud's phenomenon.  None of the correspondence received 
within one year of the August 17, 1992 letter informing him 
of the RO's rating action pertained to Raynaud's phenomenon.  
The veteran's December 2, 1993 correspondence was the first 
communication, subsequent to the August 17, 1992 notice 
letter, which could reasonably be construed as expressing 
dissatisfaction with the August 1992 rating decision which 
had restored a compensable evaluation for Raynaud's 
phenomenon.  

B.  Increased Rating for Residuals of Carcinoma of the Right 
Testicle, with Orchiectomy

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).

Under rating criteria in effect prior to February 17, 1994, a 
noncompensable rating is warranted for removal of one testis.  
A 30 percent rating is warranted for removal of both testes.  
38 C.F.R. § 4.115a, Diagnostic Code 7524.

Under rating criteria in effect prior to February 17, 1994, a 
100 percent rating is warranted for malignant new growths of 
the genitourinary system.  Note:  The rating under Code 7528 
was will be continued for one year following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  At this point, if there has been no 
local recurrence or metastasis, the rating will be made on 
residuals, with a minimum rating of 10 percent.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7528.  

Under rating criteria in effect prior to February 17, 1994, a 
noncompensable rating is warranted for chronic cystitis, if 
mild.  A 10 percent rating is warranted, if moderate; pyuria, 
with diurnal and nocturnal frequency.  A 20 percent rating is 
warranted, if moderately severe; diurnal and nocturnal 
frequency with pain, tenesmus.  A 40 percent rating is 
warranted, if severe; urination at intervals of 1 hour or 
less; contracted bladder.  A 60 percent rating is warranted 
where incontinence exists, requiring constant wearing of an 
appliance.  38 C.F.R. § 4.115a, Diagnostic Code 7512.  

Ratings referenced below as to dysfunctions of the 
genitourinary system became effective on and after February 
17, 1994.  38 C.F.R. § 4.115a.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  

Voiding dysfunction:  Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:  A 20 percent 
rating is warranted for voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent rating is warranted for 
voiding dysfunction requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 60 
percent rating is warranted for voiding dysfunction requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.

Urinary frequency:  A 10 percent rating is warranted for 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
is warranted for daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  
A 40 percent rating is warranted for daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.

Obstructed voiding:  A noncompensable rating is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  A 10 percent 
rating is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  1. Post void 
residuals greater than 150 cc;  2. Uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec);  3. 
Recurrent urinary tract infections secondary to obstruction;  
4. Stricture disease requiring periodic dilatation every 2 to 
3 months.  A 30 percent rating is warranted for urinary 
retention requiring intermittent or continuous 
catheterization.

Under rating criteria in effect on and after February 17, 
1994, a noncompensable rating is warranted for removal of one 
testis.  A 30 percent rating is warranted for removal of both 
testes.  38 C.F.R. § 4.115a, Diagnostic Code 7524.

Under rating criteria in effect on and after February 17, 
1994, a 100 percent evaluation is warranted for malignant 
neoplasms of the genitourinary system.  Note:  Following 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (effective on and after February 17, 
1994).  

When regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the appellant is 
entitled to a decision on the claim under criteria which are 
most favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  After reviewing the evidence of record, the 
Board determines that, as to a rating greater than 20 percent 
for residuals of carcinoma of the right testicle, with 
orchiectomy, neither the old nor the revised rating criteria 
are more favorable to the appellant.  In any event, the Board 
has considered all pertinent rating criteria.  

A review of the record discloses that the veteran's right 
testicle was removed for treatment of carcinoma.  Under the 
pertinent diagnostic code cited above, a 10 percent 
evaluation is the maximum evaluation provided, pursuant to 
older rating criteria; a noncompensable evaluation is the 
maximum available provided, pursuant to revised rating 
criteria.  Accordingly, a 10 percent evaluation is the 
maximum rating provided for the acquired absence of one 
testicle.  However, in this case, higher ratings may be 
assigned for the right testicle disorder on the basis of 
residuals following treatment for a malignancy of the 
genitourinary system.  

A review of the record shows no medical evidence of a 
recurrence of cancer of the right testicle since treatment 
measures to cure the malignancy were completed in the early 
1980's.  Under rating criteria cited above pertaining to 
nonrecurrence of malignancies of the genitourinary system, 
the residuals may be rated on the basis of cystitis (old 
criteria) or on various urinary tract dysfunctions (revised 
criteria).  The veteran does not experience obstructed 
voiding, necessitating catheterization or dilatation.  
Although he reports the use of toilet tissue to control 
urinary leakage, there is no indication from the record that 
he has ever used or required absorbent pads.  The veteran 
states that he experiences some frequency of urination.  
However, the extent of diurnal or nocturnal frequency, which 
the veteran described at his most recent examination for 
rating purposes, does not demonstrate urinary frequency or 
voiding dysfunction of an extent greater than that required 
to satisfy criteria for assignment of a 20 percent rating, 
pursuant to either the old or revised rating criteria.  In 
reaching its determination that a rating greater than 20 
percent is not warranted for a right testicle disorder, the 
Board has been mindful of the doctrine of the benefit of the 
doubt.  38 C.F.R. § 5107(b) (West 1991).

C.  Effective Date for a Claim of Service connection for 
Status Post Left Hydrocelectomy, and Partial Epididymectomy

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

Further, applicable laws and regulations governing effective 
dates for compensation provide that the effective date of an 
award of disability compensation is the day following 
separation from active service, if the claim is received 
within one year after separation from service; otherwise, the 
effective date is based on the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) 
(1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1999).  

A review of the claims folder indicates that correspondence 
from the veteran, received on March 11, 1991, contained the 
first statements in the record evidencing that the veteran 
sought service connection for a disorder involving the left 
testicle.  He claimed that the left testicle disorder had 
developed secondary to treatment measures administered for 
service-connected carcinoma of the right testicle.  Following 
the receipt of medical evidence verifying the claimed 
relationship between the service-connected right testicle 
disorder and the left testicle disorder, the RO granted 
service connection for status post left hydrocelectomy, and 
partial epididymectomy, as secondary to residuals of 
carcinoma of the right testicle with orchiectomy.  

Governing criteria are specific in providing that the 
effective date of a grant of service connection may not be 
earlier than the date of receipt of the claim, unless it is 
received within one year after the date of discharge from 
service.  Here, no basis is provided for a grant of an 
effective date for service connection for a left testicle 
disorder prior to March 11, 1991, the date on which the claim 
for service connection for that disorder was first received.


ORDER

An appeal of a denial of service connection for a back 
disability was not timely filed, and the claim as to that 
issue is denied.

An appeal of the reduction in the evaluation for Raynaud's 
phenomenon from 40 percent to noncompensably disabling was 
not timely filed, and the claim as to that issue is denied.

An appeal of the assignment of an effective date for 
restoration of a compensable evaluation for Raynaud's 
phenomenon was not timely filed, and the claim as to that 
issue is denied.

Entitlement to an increased rating for residuals of carcinoma 
of the right testicle, with orchiectomy, currently evaluated 
20 percent disabling is denied.

Entitlement to an effective date earlier than March 11, 1991 
for service connection for status post left hydrocelectomy 
and partial epididymectomy is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

